Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on 11/24/21.
The application has been amended as follows: 

	The following claim listing replaces all previous versions:
	--1. 	(Currently Amended)	A gasket bridge for an end ring assembly comprising:
an arcuate body defining an inner surface, an outer surface, a first bridge end, [[and]] a second bridge end, a first axial side, and a second axial side, the arcuate body defining a bridge curvature, wherein the arcuate body arcs from the first bridge end to the second bridge end and defines a length from the first bridge end to the second bridge end, wherein the arcuate body defines a width from the first axial side to the second axial side, and wherein the length is greater than the width;
a first ramp extending outward from the first bridge end, the first ramp defining a first ramp curvature that is smaller than the bridge curvature;

a projection extending from the inner surface.
2. 	(Currently Amended)	The gasket bridge of claim 1, wherein s[[ing]] radially outward from the first axial side.
3. 	(Original)	The gasket bridge of claim 2, further comprising a second shoulder extending radially inward from the second axial side. 
4. 	(Previously Presented)	The gasket bridge of claim 3, wherein the second shoulder defines a slot extending radially outward from a radially inward edge of the second shoulder.
5. 	(Previously Presented)	The gasket bridge of claim 1, wherein the first ramp is angled radially inward from the arcuate body and the second ramp is angled radially inward from the arcuate body.
6. 	(Cancelled) 
7. 	(Original)	The gasket bridge of claim 1, wherein the projection extends radially inward from the arcuate body.
8. 	(Previously Presented)	The gasket bridge of claim 7, wherein the arcuate body defines a hole and a slug, the slug bent relative to the hole to define the projection. 
9. 	(Previously Presented)	The gasket bridge of claim 7, wherein the projection extends from a middle portion of the gasket bridge between the first bridge end and second bridge end. 
10–20.	(Cancelled)

22. 	(Previously Presented)	The gasket bridge of claim 21, wherein each of the first ramp and the second ramp further defines an end wall, the end wall meeting the lower surface to define the edge. 
23. 	(Previously Presented)	The gasket bridge of claim 21, wherein the upper surface meets the lower surface at the edge. 
24. 	(Previously Presented)	The gasket bridge of claim 7, wherein the projection defines a substantially hemispherical bump. 
25. 	(Previously Presented)	The gasket bridge of claim 8, wherein the slug defines a V-shaped prong. 
26. 	(Previously Presented) 	The gasket bridge of claim 25, wherein the V-shaped prong is a first V-shaped prong, the slug further defining a second V-shaped prong, and wherein a V-shaped gap is defined between the first and second V-shaped prongs. 
27. 	(Previously Presented)	The gasket bridge of claim 3, wherein the first shoulder is substantially parallel to the second shoulder. 
28.	(New) A gasket bridge for an end ring assembly comprising:
an arcuate body defining an inner surface, an outer surface, a first bridge end, and a second bridge end, the arcuate body defining a bridge curvature, wherein the arcuate body arcs from the first bridge end to the second bridge end, the arcuate body further defining a hole and a slug;
a first ramp extending outward from the first bridge end, the first ramp defining a first ramp curvature that is smaller than the bridge curvature;
a second ramp extending outward from the second bridge end, the second ramp defining a second ramp curvature that is smaller than the bridge curvature; and 
radially inward from the inner surface, wherein the slug is bent relative to the hole to define the projection.
29.	(New) The gasket bridge of claim 28, wherein the slug defines a V-shaped prong.
30.	(New) The gasket bridge of claim 29, wherein the V-shaped prong is a first V-shaped prong, the slug further defining a second V-shaped prong, and wherein a V-shaped gap is defined between the first and second V-shaped prongs.
31.	(New) A gasket bridge for an end ring assembly comprising:
an arcuate body defining an inner surface, an outer surface, a first bridge end, and a second bridge end, the arcuate body defining a bridge curvature, wherein the arcuate body arcs from the first bridge end to the second bridge end;
a first ramp extending outward from the first bridge end, the first ramp defining a first ramp curvature that is smaller than the bridge curvature;
a second ramp extending outward from the second bridge end, the second ramp defining a second ramp curvature that is smaller than the bridge curvature; and 
a projection extending radially inward from the inner surface, the projection defining a substantially hemispherical bump.--


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679